Citation Nr: 1825931	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-17 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.

2.  Entitlement to a rating in excess of 10 percent for a right shoulder disability.  

3.  Entitlement to a rating in excess of 10 percent for a left shoulder disability.  

4.  Entitlement to a rating in excess of 10 percent for a right thumb disability.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	George Sink, Attorney



ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1980 to April 1983 and December 1984 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2016, the Board remanded this case for further development.  

In a February 2018 letter, the Board informed the Veteran (and his representative) that he had the option to have a hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  The Veteran stated that he did not wish to appear at a Board hearing.  See February 2018 statement.  

The Board acknowledges that the issues of entitlement to service connection for a right ankle disability, neck disability, left knee disability, and right knee disability, and entitlement to an increased rating for a left ankle disability have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims require additional development.  

Additional evidence has been developed and added to the record since the Board's May 2016 decision.  However, the Veteran's claims for bilateral pes planus, bilateral shoulder disabilities, a right thumb disability, and a TDIU were not readjudicated and addressed in a supplemental statement of the case (SSOC).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal and issue an SSOC, if appropriate.  Then, return to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



